Citation Nr: 1537952	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-03 165A	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a left foot disability.  

3.  Entitlement to service connection for hypertension.  

(The issues of entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) disability compensation benefits for the period from September 28, 2011 to December 16, 2011, and of entitlement to waiver of a $2,980 debt incurred for medical services received at a VA medical center in Salem, Virginia covering the periods of July 29, 2010 to September 9, 2010, of October 4, 2010 to November 22, 2010, and of January 24, 2011 to May 2, 2011, are the subject of separate decisions.)

REPRESENTATION

Appellant represented by: North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1982 to July 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Jurisdiction of the claims has been assumed by the Philadelphia, Pennsylvania RO, which also has jurisdiction of the two other claims on appeal.  These will be addressed separately in two other decisions, and involve claims of waiver of recovery of an overpayment of VA disability compensation benefits for the period from September 28, 2011 to December 16, 2011, and of waiver of a $2,980 debt incurred for medical services received at a VA medical center in Salem, Virginia covering the periods of July 29, 2010 to September 9, 2010, of October 4, 2010 to November 22, 2010, and of January 24, 2011 to May 2, 2011.   

It is noted that on a VA Form 9, received in May 2011, which was construed as a notice of disagreement with the April 2011 rating decision, the Veteran indicated that he desired a hearing before a Veterans Law Judge to be held in Washington, DC.  However, he subsequently indicated on a VA Form 9, received in February 2013, which is accepted as his substantive appeal, that he did not desire any hearing.  Therefore, in accordance with his more recent VA Form 9, the Board considers the Veteran's previous request for a Board hearing to be withdrawn.  

When the Board had received this case, it noticed that the record did not contain a power of attorney in favor of the North Carolina Department of Veterans Affairs (NCDVA), which had been actively involved in his claim.  The Board sent the Veteran a letter in September 2014, asking him whether he wished to represent himself or appoint an accredited Veterans Service Organization (VSO) or private attorney to represent him.  In a response later that month, he elected to represent himself.  Therefore, despite the fact that some copies of subsequent correspondence have been sent to NCDVA, the Veteran's last known wish was to represent himself (i.e., be a pro se claimant).  

The issue of service connection for a right foot disability has been raised by the Veteran in a May 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the claims of service connection for a left ankle and left foot disability, the Veteran asserted in his February 2013 substantive appeal that his left ankle and foot are in "bad condition" and that they have been in such a way since 1982.  Service treatment records show complaints of left foot pain in February 1983 and in February 1986, complaints of left ankle pain in October 1983, and complaints of bilateral ankle pain at the time of a separation examination in June 1986 (he had a positive Drawer test of the left ankle but was able to perform activities of daily living and did not desire to see an orthopedic surgeon).  The Veteran underwent a VA examination in March 2011 to determine the etiology of any left ankle and foot disability, and the examiner diagnosed a normal left ankle and a normal left foot.  

The RO denied the Veteran's claims in April 2011 based on no evidence that a chronic left ankle or left foot disability has been clinically diagnosed.  However, it is noted that at the time of the VA examination, the left ankle had some ankle tenderness and there was pain with range of motion of the ankle joint, which the examiner characterized as subjective pain only that was unrelated to service.  Subsequent VA outpatient records show, among other things, that the Veteran has undergone physical therapy for left ankle weakness and pain (see record in October 2012) and that he has been diagnosed with plantar fasciitis (see record in April 2011).  The Veteran continues to complain of symptoms associated with his left ankle and foot.  Therefore, with the addition of such medical evidence, in the Board's judgment another VA examination should be scheduled to assess whether he has current disabilities related to the documented in-service complaints of ankle and foot problems.  

The Board also notes that in connection with his claims, the Veteran informed RO personnel in a telephone call in late October 2010 that he had mailed additional evidence from a private doctor he had seen in Raleigh, which he said he mailed along with a VCAA reply letter.  Private treatment records, however, are not of record.  It is observed that in the signed VCAA reply letter in October 2010, the Veteran marked the box to indicate that he either had enclosed all the remaining information or evidence to support his claim or had no other information to give.  On a medical release form, signed on the same day, the Veteran did not provide any healthcare providers from whom to seek medical records.  Thus, the RO should request the Veteran to submit any private treatment records, or authorize VA to obtain them on his behalf.  

Regarding the claim of service connection for hypertension, in an April 2011 rating decision the RO denied service connection for hypertension.  On a May 2011 VA Form 9, accepted as a notice of disagreement with regard to the left ankle and left foot disability claims, the Veteran wrote that his "hypertension fluctuates."  The Board deems that this expression, construed liberally in favor of the Veteran, constitutes a notice of disagreement with the rating decision that denied service-connected for hypertension.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any updated VA outpatient records, since June 2012, pertaining to complaints, treatment, or evaluation of the Veteran's left ankle and left foot.   

2.  Request the Veteran to submit any private treatment records in his possession relating to complaints, treatment, or evaluation of his left ankle and left foot, or submit a signed medical release for the VA to obtain such records on his behalf.  To that end, inform the Veteran that in a telephone call with RO personnel in October 2010, he indicated he had mailed that month additional evidence from a private doctor in Raleigh, but there is no record of VA having received such private evidence (the RO did receive copies of VA outpatient records and a signed medical release in October 2010, which did not identify a healthcare provider from which to seek records).   

3.  Arrange for the Veteran to be scheduled for a VA orthopedic examination to determine whether it is at least as likely as not (a 50 percent or greater probability) that he has a currently diagnosed left ankle disability and left foot disability that are related to his period of service from July 1982 to July 1986, to include documented complaints of left ankle and left foot pain therein.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner is asked to consider the following facts as noted.  Statements of the Veteran are to the effect that he has had left ankle and left foot problems ever since service.  Service treatment records show complaints of left foot pain in February 1983 and February 1986, complaints of left ankle pain in October 1983, and complaints of bilateral ankle pain at the time of a separation examination in June 1986 (he had a positive Drawer test of the left ankle at that time but was able to perform activities of daily living and did not desire to see an orthopedic surgeon).  After service, a report of VA examination in March 2011 indicates diagnoses of a normal left ankle and a normal left foot.  VA outpatient records show complaints of chronic foot pain in October 2010, a diagnosis of plantar fasciitis in April 2011, issuance of foot orthotics in June 2012, and physical therapy for left ankle weakness and pain in October 2012. 

The examiner must include rationale with all opinions, and cite to supporting factual data and medical literature where appropriate.

4.  After the foregoing is completed, adjudicate the Veteran's claims of service connection for a left ankle disability and a left foot disability.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental SOC and return the case to the Board. 

5.  Also, furnish the Veteran a SOC on the claim of entitlement to service connection for hypertension.  In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal after issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).







